DETAILED ACTION
Claims 1 – 7, 9 – 13, 16 - 20 of U.S. Application No. 17072469 filed on 10/16/2020 are presented for examination. Claims 8, and 14-15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were objected to in the non-Final Office Action of 10/05/2021 for not showing the spacer between the positively charged body and the negatively charged body a mentioned in claims 1, 9, and 16. Substitute Fig. 5 was submitted on 01/04/2022 showing element 509 representing the spacer. Therefore, the drawing objection is overcome.
Specification
The specifications were objected to in the non-Final Office Action of 10/05/2021 for formalities in page 15 of the disclosure. The specifications were amended on 01/04/2022 to correct the indicated informalities. Consequently, the specification objection is overcome.
Claim rejections
Claims 14 – 15 were rejected in the non-Final Office Action of 10/05/2021 for being anticipated under 35 USC 102(a)(1). Claims 14- 15 are now cancelled, therefore their rejections are moot.
Claims 1 – 13, 16 – 20 were rejected in the non-Final Office Action of 10/05/2021 for being indefinite under 35 USC 112(b). Claims 1 – 7, 9, 16 – 20 are now amended to 
Allowable Subject Matter
Claims 1 – 7, 9 – 13, 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body, wherein positions of the positively charged body and the negatively charged body are restored to initial positions thereof though the spacer, and potential energy of the restored positively and negatively charged bodies and elastic energy of the spacer are converted into electrical energy” in the combination as claimed are neither anticipated over the prior arts in record. Claims 2-7 would be allowable for depending on claim 1.
Regarding claim 9: the limitations of claim 9, “…forming at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body, wherein positions of the positively charged body and the negatively charged body are restored to initial positions thereof though the spacer, and potential energy of the restored positively and negatively charged bodies and elastic energy of the spacer are converted into electrical energy” in the combination as claimed are neither anticipated over the prior arts in record. Claims 10-13 would be allowable for depending on claim 9.
Regarding claim 16: the limitations of claim 16, “…at least one spacer formed between the positively charged body and the negatively charged body, is formed of an elastic body, and configured to maintain an interval between the positively charged body and the negatively charged body, wherein positions of the positively charged body and the negatively charged body are restored to initial positions thereof though the spacer, and potential energy of the restored positively and negatively charged bodies and elastic energy of the spacer are converted into electrical energy” in the combination as claimed are neither anticipated over the prior arts in record. Claims 17-20 would be allowable for depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832